DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-39 are cancelled. Claims 40-59 are new. Claims 40-59 are pending
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/618,295 filed on 17 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (DE102018100967.4 filed 17 January 2018) and the certified copy has been filed in application 16/250,679, filed 17 April 2019. 
Accordingly, the effective priority date of the instant application is granted as 17 January 2018. 
Claim Objections
Claims 40 and 59 are objected to because of the following informalities:  The method step of “transducing the activated T cells with a virus expressing a transgene at a plurality of volumetric concentrations” is missing an index/designation/letter.  The examiner will refer to the missing claim step in claims 40 and 59 described above as method step (b2). 
Appropriate correction is required.
35 USC § 101 Analysis
The use of “identifying” in claims 40 and 59 raises issues related to 35 U.S.C. § 101 judicial exceptions. 35 U.S.C.  § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect to Step 1, claim 40 is directed to a process and claim 50 is directed to a product-by-process; each are statutory categories of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception: claims 40 and 59 (steps (e)) are directed to “identifying the volumetric concentration that yields a maximum average of the quantity of the expanded T cells that express the transgene” (and/or a maximum average copy number of integrated transgene, not to exceed 5 copies), whereby the step of identifying is an abstract idea or mental process performed by the artisan, and thus directed to a judicial exception (Step 2A, prong one: YES).
However, with respect to Step 2A, prong two, the judicial exception is integrated into a practical application because, once identified, the identified volumetric concentration (i.e. volume of virus/volume of transduction mixture) is used for transducing T cells in subsequent applications to maximize the transduction in regard to efficiency and/or perceived safety (copy number) for applications in adoptive cell transfer (ACT)/T cell therapies. Thus, the claims recite additional elements that integrate the judicial exception into a practical application and thus integrate the mental analysis step into a practical application. (Step 2A, prong two: YES).

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The term "healthy" in claim 43 is a relative term which renders the claim indefinite.  The term "healthy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “healthy” is arbitrary and subjective and is situationally determined based on any particular measurable parameter of interest to an individual. For example, “healthy” could refer to a wide array of particular genetic profiles, body weights, exercise or dietary regimes, physiological or hematological measurements, or disease states and thus requires subjective judgment or relatively arbitrary assignment.  A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive .
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 59 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Casati (Casati, A., et al. Cancer Immunology, Immunotherapy, 2013; 62(10), 1563-1573).
Claim 59 recites a “wherein” clause that requires that the T cells transduced with a virus expressing a transgene at a volumetric concentration for immunotherapy exhibit a phenotype, disclosed in step (f), of CD45RA+CCR7+ or CD45RA+CCR7+CD62L+ or CD45RO-CCR7+ or CD45RO-CCR7+CD62L+. Claim 59 is a product-by-process claim. MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, 
MPEP 2113(III.) states, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable.”

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Casati – Gay
Claims 40-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2013) as evidenced by Sharp (Sharpe, M., et al. Disease Models & Mechanisms, 2015; 8(4), 337-350) and in further view of Gay (Gay, V., Arch Virol, 2012; 157, 217–223; cited in IDS filed on 5 September 2019).
Casati is directed to an optimized protocol for the isolation of both CD8+ TN cells (CD4−CD62L+CD45RA+) and CD8+ TCM (CD4−CD62L+CD45RA−) for direct comparison of the immunological attributes and therapeutic efficacy of naïve (TN) and central memory (TCM) CD8+ T cells as a basis for clinical trials analyzing safety, in vivo persistence and clinical efficacy in cancer patients and to generate a more reliable and efficacious cellular product (Abstract, p. 1563). Casati teaches obtaining T cells (including CD8+ T cells from patients, Abstract and Materials and Methods), stimulating (i.e. activating) with anti-CD3 and anti-CD28 antibodies, transducing with a virus expressing a transgene (mF5 retrovirus encoding an anti-Mart-1 T cell receptor (TCR), p. 1565, col. 1; p. 1567, col.1) and expanding the transduced T cells expressing the transgene wherein the T cells exhibit a phenotype of CD45RA+ CD62L+ CCR7+ in transgene 
Casati does not teach the plurality of volumetric concentrations to determine the optimization of volumetric concentrations and/or optimization of transduction efficiency (TE) (or maximum average copy number) for a viral vector or transduction with a lentiviral vector.
Gay teaches HIV-based lentiviral vectors (Abstract and Title) for transduction of T cells and a plurality of volumetric concentrations (i.e. a plurality of volume of virus and/or cell numbers) for determining the optimal viral titer for use in specific (suspension and adherent) cell lines (Fig. 1B) and in determining the maximum TE (Fig. 1C). Gay further teaches determination of maximum average copy numbers following transduction of T cells and demonstrates that a volumetric concentration for transduction can be determined (identified) such that for a given vector/virus transgene construct and cell-type (SupT1, a T cell line grown in suspension) a transduction parameters that yield a maximum average of both the quantity of and a maximum average of the copy number of the integrated transgene without exceeding five copies of the integrated transgene in each of the transduced cells at a range of volumetric concentrations that are independent of viral titer (pp. 219-20, Figs. 1C and 2C).
Gay demonstrates, what is well known in the art that a practitioner would vary the number or viruses or the number of cells and/or the number of viruses in a transduction mixture volume to determine TE (see for example, Gay, et al. Fig. 1 B-C, p. 219). Gay further teaches that TE and integrated viral copy numbers are variable (even when using the same vector) depending on cell types being transduced—with great variations in TE demonstrated between different cell lines in suspension, and between suspension and adherent cells in culture (see, for instance, Gay, et al. pp. 219 ¶2 - 220 ¶2, and Figs. 1B-C and 2C-D, and in T cells from individual donors, see also, for example, Casati, p. 1571 ¶1, and Dupré, et al. p. 908 col. 2, ranges from 24 to 98% efficiency three donors in five independent experiments). Gay also teaches that TE is also variable for different viral vector constructs (see, for example, Gay, et al. p.217 ¶3 – p. 218 ¶2).  
Thus, in regard to claims 40-42, 44-45, 47 and 56 “a plurality of volumetric concentrations” which refers to changing i) cell number/volume, or ii) virus number/volume, or iii) both cells and virus numbers/volume, Gay teaches holding viral concentration/volume constant while changing cell# (hence varying cell#/volume) and assaying at two viral volumes (representative data given for one titer, Figure 1B), thus fulfilling claim interpretation (i) and/or (iii) above. Gay also teaches holding cell # constant (per different target cell type, respectively), and changing volume of virus (hence virus #/volume) (Figure 1C), thus fulfilling claim 
 Gay also demonstrates how a practitioner would measure and identify a volumetric concentration for transduction that yields a maximum average of both TE and transgene copy #/cell wherein the maximum average copy number does not exceed 5/cell (method steps (d) and (e) of claim 40), for instance compare Fig. 1C and 2C for SUPT1 cells where integrated copy number reaches a max within 24 hours that remains less than 5/cell and where maximum TE (>90%) occurs at volumetric concentrations of ~100µL of virus (p. 219 Fig 1 and p. 221 ¶3 and Fig. 2). The determination of these parameters would be made in order to identify the preferred volumetric concentration for future transduction assays to generate desired levels of TE and integrated transgene copy number, and thus Gay supports method step (f) of claim 40.
Therefore, although “volumetric concentration” may be broad as to how it is determined in regard to virus number, cell number, and concentration of either or both in transduction mixtures, the prior art teaches how the ordinary artisan would transduce T cells, measure TE and identify a maximum average for a viral vector, transgene construct, cell type combination.  
With respect to further limitations in claims 41, 42, 47, and 56, Gay teaches how an artisan can adjust and determine parameters of transduction assays varying virus or cell concentrations to achieve desired outcomes. There is nothing critical in claimed ranges or 
As Casati is directed to ACT and treatment of cancer patients in general and is not directed to specific vectors, disease, or ACT protocol, Casati does not provide optimization of any given parameters and demonstrates roughly less than 50% TE depending on the CD8+ T cell subset after 13-15 days expansion (p.1569, Fig. 4 a-b).  Gay is directed to optimization of TE and identifying integrated transgene copy numbers in T cells (and other cells) for applications in gene therapy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gay and Casati, to determine the range of volumes of virus per volume transduction mixture (per cell concentration or at a set cell concentration) for maximizing TE in transduced T cells (including CD8+ T cells obtained from a patient) to determine the volumetric concentration for efficient (and maximum) transduction of T cells with the virus expressing a (TCR) transgene for specific ACT applications (e.g. to treat a cancer patient with melanoma, as evidenced by Sharp). 
The person of ordinary skill in the art would have been motivated to optimize the transduction of activated T cells for expression of a transgene targeting a specific disease as per the teachings of Casati and Gay based on a desire to maximize and standardize TE (and/or measure and possibly limit the integrated transgene copy numbers due to safety concerns related to transgene insertion frequency and oncogenic potential) in T cells for use in ACT therapy in individuals in need of treatment, e.g. in cancer patients. Accordingly, an artisan of skill in the art would employ the protocol for transducing T cells, known in the art and 
The skilled artisan would have had a reasonable expectation of success, before the time of filing, in combining the teachings of Casati and Gay (Casati—Gay) because the prior art teachings are directed to (retroviral/lentiviral) viral transduction for modifying T cells for transgene expression for use in gene therapy/treating disease.
Therefore the method as taught by Casati in view of Gay would have been prima facie obvious over the method of the instant application.
Casati – Gay—Albrecht – Rowbottom
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Casati—Gay as applied to claim 40 above, and further in view of Albrecht (Albrecht, J., et al. Cancer Immunology, Immunotherapy, 2011; 60(2), 235-248) and Rowbottom (Rowbottom, A. W., et al. Immunology, 1999: 98(1), 80–89).
asati and Gay together teach the optimization of virus concentration (in a plurality of volumes/volumetric concentrations) for determining optimal maximum average TE for transduction of T cells that involves the method steps described above (i.e. those found in claim 40).
Casati and Gay do not teach the expansion of transduced T cells in an interleukin cocktail including IL-7, -10, -12, -15, and -21. Casati teaches only the use of IL-2 during the expansion step. 
Albrecht and Rowbottom disclose that an artisan of skill in the art would know, before the time of filing, that generating specific subsets of T cells found effective for ACT treatment of cancer, especially leukemia, would involve expansion of T cells in the presence of cytokines that stimulate the desired differentiation, or maintain a more naïve phenotype, or limit expansion of unwanted subsets of T cells. For instance, Albrecht and Rowbottom teach that a practitioner interested in expanding T cell subsets that are skewed toward a clinically relevant phenotype for cancer treatment could use IL-7, IL-10, IL-12, IL-15, IL-21, and IL-2 (but not alone): IL-10 for priming T cells for expansion of CD8+ cells as taught by Rowbottom (Abstract, p.80; and/or for inhibiting expansion of CD4+ T cells, see Singh, A. K., et al. Infection and immunity, 2014; 82(10), 4092-4103) and combinations of IL-7, IL-10, IL-12, IL-15, IL-21, and IL-2 during expansion (but with constant presence of IL-21) for generating naïve CD45RA+ CD8+ T Cells as a reliable source of leukemia-reactive cytotoxic T lymphocytes with high proliferative potential and early differentiation phenotype as taught by Albrecht (p. 236 ¶2; p. 237 ¶2; p. 238 ¶1). Furthermore, Albrecht teaches specific motivations for inclusion of homeostatic proliferation γ-cytokines IL-2, IL-7, and IL-15 in CD8+ T cell cultures, as well as IL-12 substituting for Th1 help and priming 
Thus it would have been prima facie obvious to one of skill in the art, before the time of filing, to modify the method of Casati—Gay with the teachings of Albrecht and Rowbottom to control and/or direct T cell differentiation during expansion and prior to ACT to maximize the clinical impact, for example, by generating naïve CD45RA+ CD8+ T Cells as a reliable source of leukemia-reactive cytotoxic T lymphocytes with high proliferative potential. The artisan would have a reasonable expectation of success in combing the teachings of the prior art as they are found in the same field as the instant application of adoptive T cell transfer for treating cancer and applications of gene therapy.
Conclusion
Claims 40 and 59 are objected to. Claims 40-59 are rejected. No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Jensen (Jensen, M.C. and Riddell, S.R. Immunol Rev, 2014; 257: 127-144) reviews adoptive T-cell therapy (ACT) is the ability to efficiently endow patient’s T cells with reactivity for tumor antigens through the stable or regulated introduction of genes that encode high affinity tumor-targeting T-cell receptors (TCRs) or synthetic chimeric antigen receptors (CARs). 
  Dupré (Dupré, L., Trifari, S., Follenzi, et al. Molecular Therapy, 2004; 10(5), 903-915) teaches an initial percentage of WASP-positive cells ranged from 24 to 98% (measured in transduced T cells from the three WAS patients in five independent experiments) and was found to be very 
  Sharp (Sharpe, M., & Mount, N. Dis Model Mech. 2015; 8: 337–50) reviews genetically modified T cells and their use in cancer therapy.
  Singh (Singh, A. K., & Thirumalapura, N. R. Infection and immunity, 2014; 82(10), 4092-4103) teaches that early induction of interleukin-10 limits antigen-specific CD4+ T cell expansion.    
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 7:30A - 5:30P (Flex/PDT) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                              /KEVIN K HILL/Primary Examiner, Art Unit 1633